Gilbert, J.
1. A suit in equity can not be maintained at the instance of some of the distributees of an estate, to recover personal property thereof, except through the legal representative of such estate, unless there be collusion,' insolvency, unwillingness to collect the assets, or some other like special circumstances. Morgan v. Woods, 69 Ga. 599; Mason v. Atlanta Fire Co., 70 Ga. 604, 607 (48 Am. R. 585); Smith v. Turner, 112 Ga. 533, 535 (37 S. E. 705); Moughon v. Masterson, 140 Ga. 699 (79 S. E. 561); Pair v. Pair, 147 Ga. 754, 759 (95 S. E. 295). Applying this principle, it was not error to sustain the demurrer and dismiss the petition.
2. The foregoing ruling disposes of the ease, and it is unnecessary to deal with other assignments of error.

Judgment affirmed.


All the Justices concur.